[Cite as In re Rowles, 2011-Ohio-4314.]


                                             Court of Claims of Ohio
                                                Victims of Crime Division
                                                                       The Ohio Judicial Center
                                                             65 South Front Street, Fourth Floor
                                                                          Columbus, OH 43215
                                                                  614.387.9860 or 1.800.824.8263
                                                                             www.cco.state.oh.us



IN RE: JILL R. ROWLES


JILL R. ROWLES

            Applicant


 Case No. V2010-50647

Commissioners:
Susan G. Sheridan, Presiding
William L. Byers IV
E. Joel Wesp

ORDER OF A THREE-
COMMISSIONER PANEL

          {1}On August 21, 2009, the applicant, Jill Rowles, filed a compensation
application in Claim No. V2010-50647, wherein she asserted she was a victim of crime
as the result of the murder of her husband, Fred Rowles. On December 1, 2009, the
Attorney General issued a finding of fact and decision denying the applicant’s claim
pursuant to the holding in In re Clapacs (1989), 58 Ohio Misc. 2d 1. The Attorney
General’s investigation revealed that the applicant did not have direct awareness of the
crime scene nor did she come upon the scene shortly after its immediate aftermath.
Therefore, the Attorney General determined she did not qualify to receive an award of
reparations.        On January 11, 2010, the applicant submitted a request for
reconsideration. On March 10, 2010, the Attorney General rendered a Final Decision
finding no reason to modify its initial decision and granting the applicant’s voluntary
request to withdraw her claim. On July 22, 2010, the applicant filed a notice of appeal
from the March 10, 2010 Final Decision of the Attorney General.
          {2}On March 19, 2010, the applicant filed a compensation application which
was assigned Claim No. V2011-60077.        This claim concerned the applicant being
Case No. V2010-50647                     - 2 -                                 ORDER


menaced and being harassed by telephone.          On January 13, 2011, the Attorney
General issued a finding of fact and decision finding that the applicant was a victim of
criminally injurious conduct as the result of menacing which occurred on and after May
25, 2009. The Attorney General granted the applicant an award of reparations in the
amount of $298.86, of which $75.97 represented security system monitoring costs for
the period May 3, through July 28, 2010 and $222.89 represented mileage expenses
incurred for the period July 13, 2009 through June 30, 2010. However, the Attorney
General denied applicant’s claim for reimbursement of medical expenses since they
were reimbursable from Medicaid, a readily available collateral source. The applicant’s
claim for work loss was denied since the applicant did not prove this loss by a
preponderance of the evidence.      Finally, the security system costs to protect the
applicant’s business while she were out-of-state was not a compensable loss.
        {3}On January 20, 2011, the applicant filed a request for reconsideration and on
January 25, 2011, the applicant filed a notice of appeal from the Attorney General’s
finding of fact and decision of January 13, 2011.      On April 1, 2011, the Attorney
General rendered a Final Decision. The applicant was granted an additional award of
reparations in the amount of $9,042.58, of which $285.60 represented reimbursement
for having her door locks changed; $36.30 for mileage expenses from January 27,
through March 5, 2009; $379.80 for reimbursement of treatment received from St.
Francis Hospital & Health Centers on February 4, 2010; $8,276.88 for work loss
incurred for the period September 1, 2009 through September 10, 2010; and $64.00
paid directly to Tri-State Security System Inc. for a monitoring expense for January,
February, and March 2009. The Attorney General determined expenses incurred at
Community Hospitals of Indiana, the Adult & Child Center, Emergency Physicians of
Indianapolis, St. Francis Hospital & Health Center, and Rural Metro of Indiana are
currently being addressed in Claim No. V2009-66159. Finally, the applicant’s request
for reimbursement of a re-bill fee is not a compensable expense under the program.
Case No. V2010-50647                          - 3 -                               ORDER


         {4}Hearings in Claim Nos. V2010-50647 and V2011-60077 were set to be
heard before this panel of commissioners on April 20, 2011. On April 12, 2011, the
parties filed a joint motion to consolidate and remand claims based upon newly
discovered evidence that the applicant, is in fact, a victim in her own right.
         {5}The parties contend that the witnessing of the murder scene of the
applicant’s husband Fred Rowles and the subsequent menacing and telephone
harassment are intertwined to the point that they are inseparable. Accordingly, the
parties request that Claim No. V2010-50647 and Claim No. V2011-60077 be
consolidated under Claim No. V2011-60077.
         {6}The parties also agree that since the economic loss incurred by the applicant
due both to her witnessing the crime scene and to the menacing events are impossible
to separate, the consolidated claim should be limited by the maximum award referenced
in R.C. 2743.60(I), fifty thousand dollars.
         {7}Finally, the parties request that this consolidated claim be remanded to the
Attorney General’s office for calculation of future economic loss.
         {8}From review of the claim files, careful consideration of the joint motion, and a
status conference held with the parties on April 14, 2011, we find the joint motion should
be granted.    These claims present an enigma for the panel.           While the events in
question happened at different times and places, they relate to the murder of the
applicant’s husband. Based upon the compelling arguments of the parties we find the
mental health counseling the applicant is receiving is so related to the totality of the
events in question that the expenses in the two claims cannot be rationally separated.
Accordingly, the consolidation of Claim Nos. V2010-50647 and V2011-60077 under
Claim No. V2011-60077 is appropriate and the joint motion is granted.
         {9}Next we find that the Attorney General’s request to re-evaluate the
applicant’s status as a victim in her own right with respect to viewing the murder scene
of her husband to be warranted. The Attorney General related that he contacted the
Portsmouth Police Department and was informed that they accompanied the applicant
Case No. V2010-50647                       - 4 -                                  ORDER


to the crime scene. She witnessed the scene just as it appeared at the time of the
discovery of the decedent’s body. This event coupled with the psychological injury the
applicant experienced after her husband’s death convinced the Attorney General that
the applicant qualifies as an indirect victim of criminally injurious conduct as outlined in
In re Clapacs (1989), 59 Ohio Misc. 2d 1.          This panel concurs with the Attorney
General’s decision.
        {10}Finally, based on the statements of the Attorney General, applicant’s
counsel, and the medical records contained in the case file it is clear that the applicant’s
psychiatric condition is attributable to both her witnessing of the crime scene and her
victimization as the result of the menacing. It is impossible to attribute the applicant’s
ongoing psychiatric treatment as to one or the other of the traumatic events.
Accordingly, this panel will accept the recommendation of the parties to limit the
maximum award under consolidated Case No. V2011-60077 to $50,000.00
        {11}Accordingly, the April 12, 2011 joint motion of the parties is granted.
        IT IS THEREFORE ORDERED THAT
        {12}1)   The March 10, 2010 decision of the Attorney General in Case No.
V2010-50647 is REVERSED and judgment is rendered in favor of the applicant;
        {13}2) The parties’ joint motion of April 12, 2011 is GRANTED;
        {14}3)   Claim No. V2010-50647 and V2011-60077 are consolidated under
Claim No. V2011-60077;
        {15}4)    Consolidated Claim No. V2011-60077 is subject to the limitations
imposed by R.C. 2743.60(I);
        {16}5)   Consolidated Claim No. V2011-60077 is remanded to the Attorney
General for total economic loss calculations and decision;
        {17}6) This order is entered without prejudice to the applicant’s right to file a
supplemental compensation application, within five years of this order, pursuant to R.C.
2743.68;
        {18}7) Costs are assumed by the court of claims victims of crime fund.
Case No. V2010-50647                                             - 5 -                                     ORDER




                                                                     _______________________________________
                                                                     SUSAN G. SHERIDAN
                                                                     Presiding Commissioner



                                                                     _______________________________________
                                                                     WILLIAM L. BYERS IV
                                                                     Commissioner



                                                                     _______________________________________
                                                                     E. JOEL WESP
                                                                     Commissioner

ID #I:\Victim Decisions to SC Reporter\Panel Decisions\2011\May 27-June 9\V2010-50647 Rowles.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Scioto County Prosecuting Attorney and to:


Filed 5-27-11
Jr. Vol. 2278, Pgs. 186-190
Sent to S.C. Reporter 8-26-11